Citation Nr: 0029303	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  97-28 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of 
lacerations of the 4th and 5th fingers of the left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from February 1943 to February 
1946, and from March 1950 to December 1951.  

In an October 1946 rating action, the RO denied the veteran's 
claim for service connection for residuals of left-hand 
lacerations of the 4th and 5th fingers.  In a May 1997 rating 
action, the RO found that new and material evidence had not 
been submitted to reopen claims for service connection for 
residuals of left hand lacerations of the 4th and 5th fingers 
and for service connection for residuals of a herniorrhaphy.  
The veteran perfected a timely appeal.  

In August 1999, the Board of Veterans' Appeals (Board) 
remanded both issues for consideration of Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), which clarified the standard for 
considering whether new and material evidence has been 
presented to reopen a claim, and Elkins v. West, 12 Vet. App. 
209 (1999), which explained the process for handling 
petitions to reopen.  Following the requested development, 
the RO returned to case to the Board for further appellate 
consideration. 

In February 2000, the Board determined that new and material 
evidence had been submitted to reopen the claim for service 
connection for residuals of lacerations of the 4th and 5th 
fingers of the left hand, and the claim was reopened.  The 
Board then remanded the issue of whether claim was well-
grounded to the RO for initial consideration, to avoid any 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  In August 2000, the RO determined that the claim 
was not well grounded and denied the claim.  The case has 
been returned to the Board for appellate consideration. 



FINDING OF FACT

There is no credible, objective evidence to establish that 
the veteran suffered lacerations of the 4th and 5th fingers of 
the left hand in service.  


CONCLUSION OF LAW

The criteria for service connection for lacerations of the 
4th and 5th fingers of the left hand are not met.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The service medical records for both periods of the veteran's 
active service do not reflect any complaints, symptomatology, 
or treatment for laceration to the left hand.

In October 1946, the RO issued a rating action that denied 
service connection for residuals of left-hand lacerations of 
the 4th and 5th fingers.  The RO's decision was based on lack 
of evidence of incurrence or aggravation of the disorder in 
service.  The veteran did not timely appeal the decision.

In letter received in July 1996 at the RO, the veteran stated 
that he cut his left hand in service while cleaning tables at 
the canteen.  He submitted a photograph showing a bandage on 
his left hand that he alleged was taken 3 days after his 
discharge from service (in 1946).

Private treatment records dated from May 1933 to December 
1996 reveal that the veteran received treatment for pain in 
his left hand of the 4th and 5th fingers.  

A letter of medical treatment was received dated in December 
1996 was received from T. J. Craparo, M.D.  Dr. Craparo 
stated that the veteran continued to experience painful 
paresthesis of the 4th and 5th fingers of the left hand due to 
laceration.

In a May 1997 rating action, the RO found that new and 
material evidence had not been submitted to reopen claims for 
service connection for residuals of left hand lacerations of 
the 4th and 5th fingers and service connection for residuals 
of a herniorrhaphy.  The veteran timely appealed the rating 
action.

As noted above, in August 1999, the Board remanded both 
issues to the RO for consideration in light of the recently 
decided cases, to include Hodge.  The RO continued to 
determine that new and material evidence had not been 
submitted for either issue. 

Following appellate review in February 2000, the Board 
determined that new and material evidence had been submitted 
to reopen the claim for service connection for residuals of 
left hand lacerations of the 4th and 5th fingers and reopened 
the claim.  In particular, the Board noted that the new 
evidence associated with the claims file since the October 
1946 denial indicated that the veteran currently had 
residuals of left hand lacerations of the 4th and 5th fingers.  
The Board then remanded the issue of whether claim was well-
grounded to the RO for initial consideration, to avoid any 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

In August 2000, the RO determined that the claim was not well 
grounded and denied the claim.  The case has been returned to 
the Board for appellate consideration.  As addressed in more 
detail below, however, effective October 30, 2000, the 
requirement that a veteran submit a well-grounded claim in 
order to trigger VA's duty to assist has been repealed.  


II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).  

In the instant case, the veteran asserts entitlement to 
service connection for the residuals of lacerations to the 
4th and 5th fingers of the left hand that he claims occurred 
in service.  The veteran contends that cut his left hand in 
service while cleaning tables at the canteen.  He submitted a 
photograph showing a bandage on his left hand that he alleged 
was taken 3 days after his discharge from service, as well as 
a 199 private medical opinion indicating that the veteran's 

Significantly, however, there is no competent, credible 
evidence to establish that the veteran, in fact, suffered 
lacerations of the 4th and 5th fingers of the left hand in 
service.  In this regard, then, the evidence is not 
significantly different from that before the RO at the time 
of the October 1946 denial.  The Board acknowledges that, in 
its prior decision reopening the claim, the Board found that 
the evidence submitted in support of the petition to reopen-
to include the photograph and private medical opinion 
referred to above-is so significant that it must be 
considered to fairly decide the merits of the claim.  Having 
now considered such evidence in light of the evidence 
previously of record, however, the Board finds evidence does 
not provide a new factual basis for allowance of the claim.  
The fact remains that, despite the veteran's assertions, 
neither his service medical records, nor his discharge 
examination report includes any notation of any lacerations 
in service.  An undated photograph, and a notation by a 
physician (apparently based on the veteran's own reported 
history), without further comment, does not change this fact.  
It is also interesting to note that while Dr. Craparo 
indicated that the painful paresthesia of the 4th and 5th 
fingers that the veteran experiences in his left hand is due 
to laceration, he did not specifically indicate that any such 
laceration occurred in service.  

While the veteran is, unquestionably, competent to assert the 
occurrence of an injury in service, the Board is free to 
determine whether such assertions are, in fact, credible.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).   In the absence of 
credible, objective evidence to establish that the veteran, 
in fact, sustained lacerations in service, as he contends, he 
has not met the criteria for service connection for residuals 
of the purported lacerations.  

As a final matter, the Board points out that, while it 
previously remanded the claim for the RO to determine whether 
the claim was well grounded, effective October 30, 2000, 
38 U.S.C.A. 5107(a) was amended to essentially eliminate the 
well-grounded claim requirement as a prerequisite to 
invocation of the VA's duty to assist the veteran in the 
development of the facts pertinent to the claim.  In this 
case, the Board acknowledges that the veteran has not 
undergone VA examination to obtain an opinion either as to 
the existence of a current disability, or of a nexus between 
such disability and the events the veteran has claimed 
occurred in service.  Because, however, the claim is being 
denied based on the absence of credible evidence of the in-
service lacerations (the occurrence of which a current VA 
phsyician simply could not establish), having the veteran 
undergo such examination would serve no useful purpose in 
this case.  The amendment to section 5107(a) makes clear that 
VA's duty to assist includes the accomplishment of a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.  However, a claim may be 
decided without providing assistance under this subsection 
when no reasonable possibility exists that such assistance 
will aid in the establishment of entitlement.  See H.R. 4205, 
the Floyd D. Spence National Defense Authorization Act for FY 
2001, Title XVI, Subtitle B, § 1611 (October 30, 2000).  

Under these circumstances, the Board finds that the veteran's 
claim of entitlement to service connection for the residuals 
of lacerations of the 4th and 5th fingers of the left hand 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Service connection for residuals of lacerations of the 4th 
and 5th fingers, left hand, is denied.




		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals



 

